DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted April 18, 2022, has been reviewed by the examiner and entered of record in the file.  Claim 1 is amended, claims 2-19 are cancelled, and claims 20-37 are newly added.
Status of the Claims
2.	Claims 1 and 20-37 are present in the application. Applicant previously elected Group I, drawn to a method of treating ataxia, and species election of the compound: trigriluzole, the type of ataxia: spinocerebellar ataxia, and the form of riluzole prodrug: a capsule. 
3.	Claims 22, 33 and 35-37 (corresponding to cancelled claims 3, 15, 19, 17 and 18) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and non-elected species of ataxias (i.e. drawn to ataxias other than spinocerebellar ataxia), there being no allowable generic or linking claim. 

Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 1 was previously rejected under 35 U.S.C. 103 as being unpatentable over Wrobel et al., WO 2016/140878 A2.
	Previously rejected claims 4-14 and 16 are cancelled. Upon further consideration of Applicant’s amendments to claim 1, the following rejection is newly applied.
5.	Claim 1, 20, 23-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel et al., WO 2016/140878 A2 in view of Romano et al., The Lancet 2015.

	Instant claim 1 is drawn to a method of treating ataxia in a patient in need thereof, (more specifically spinocerebellar ataxia (claim 20)), comprising administering to the patient a therapeutically effective amount of a riluzole prodrug (more specifically trigriluzole (claim 24):

    PNG
    media_image1.png
    96
    304
    media_image1.png
    Greyscale
), wherein the treatment provides an improvement in the patient’s total SARA score of at least 0.8 points compared to the natural disease progression in the absence of treatment. Claim 23 is drawn to claim 1, and limits wherein the ataxia is a multiple system atrophy ataxia or a sporadic adult-onset ataxia. 
	Wrobel et al. disclose a method of treating ataxia in a patient in need thereof (see page 11, line 29- page 12, line 12), specifically spinocerebellar ataxia (page 12 at lines 5-6), comprising administering to the patient a therapeutically effective amount of a riluzole prodrug (see page 194, lines 7-15), specifically the compound of Example 204 at page 153, line 27- page 154, line 19):

    PNG
    media_image2.png
    100
    315
    media_image2.png
    Greyscale
, which is the same as Applicant’s instant compound of claim 24 (a.k.a. trigriluzole or troriluzole). Regarding claim 23, Wrobel et al specifically name Multisystem Atrophy and sporadic ataxia (page 12 at line 6).
	Wrobel et al. suggest a method of administering Applicant’s recited riluzole prodrug “trigriluzole” for the treatment of ataxia, but do not teach the intended outcome of the administration of the riluzole prodrug, i.e., “...wherein the treatment provides an improvement in the patient’s total SARA score of at least 0.8 points compared to the natural disease progression in the absence of treatment.” 
	However, Romano et al. teach wherein SARA scores were assessed in spinocerebellar ataxia patients post-treatment with riluzole, as compared to SARA scores in placebo patients, in which cerebellar ataxia patients demonstrated improvement of SARA scores of at least 1.00 point after 3 months and after 12 months of treatment, (see Figure 2 at page 989). 
	Thus, one skilled in the art would expect Applicant’s claimed riluzole prodrug “trigriluzole” to have a similar effect in a spinocerebellar ataxia patient, i.e., would expect an improvement in the SARA score of at least 1.00 point, based on the reasonable expectation that structurally similar species usually have similar properties, and the closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904.
	As such, claims 1, 20, 23 and 24 are prima facie obvious.

	Claim 25 is drawn to claim 1, and limits wherein the treatment provides an improvement in the patient’s total SARA score of at least 0.9, or 1.0, or 1.1, or 1.2, or 1.3, or 1.4, or 1.5, or 1.6, or 1.7, or 1.8, or 1.9, or 2.0, or greater. 
	Romano et al. disclose improvements of cerebellar ataxia patients’ total SARA scores post-treatment with riluzole in Figure 2, wherein improvements are demonstrated from at least 1.00 point to greater than 6.00 points, which embrace the improvements in SARA scores required by claim 25.	
	As such, claim 25 is prima facie obvious.

	Instant claim 26 is drawn to claim 1, and limits wherein the riluzole prodrug is administered to the patient at a dosage of from about 17.5 to 200 mg per day.  Instant claim 27 is drawn to claim 26, and limits wherein the riluzole prodrug is administered to the patient at a dosage of about 17.5, or 35, or 70, or 100, or 140, or 200 mg per day. Instant claim 28 is drawn to claim 27, and limits wherein the riluzole prodrug is administered to the patient at a dosage of 200 mg, once per day. Instant claim 29 is drawn to claim 27, and limits wherein the riluzole prodrug is administered to the patient at a dosage of 140 mg, once per day.	
	Wrobel et al. additionally teach wherein the riluzole prodrug is administered to the patient at a dosage of from about 17.5 to 200 mg per day, i.e., “non-limiting examples of compositions according to the present invention include from about 0.001 mg to about-1000 mg of one or more riluzole prodrug according to the present invention and one or more excipients; from about 0.01 mg to about 100 mg of one or more riluzole prodrug according to the present invention and one or more excipients,” (see page 194 at lines 7-15). Wrobel et al. additionally teach wherein the formulation can be used for once-a-day or multiple time per day dosage (see page 189, lines 18-19) and wherein the unit dosage form can contain from about 1 mg kg of compound to about 500 mg kg of compound, and can be given in a single dose or in two or more doses (see page 191, lines 27-29).
	As such, claims 26-29 are prima facie obvious.
	
	Instant claim 30 is drawn to claim 1, and limits wherein the riluzole prodrug is administered to the patient once per day.  Instant claim 31 is drawn to claim 1, and limits wherein the riluzole prodrug is administered to the patient twice per day.
	Wrobel et al. additionally teach wherein the riluzole prodrug is administered to the patient once per day or multiple times per day, i.e. “[th]e formulation can be used for once-a-day or multiple time per day dosage (see page 194, lines 7-15), and teach that “[s]uch unit dosage form can contain from about 1 mg kg of compound to about 500 mg kg of compound, and can be given in a single dose or in two or more doses,” (see page 191, lines 27-29).
	As such, claims 30 and 31 are prima facie obvious.	

	Instant claim 32 is drawn to claim 1, and limits wherein the riluzole prodrug is administered to the patient in the form of a capsule.
	Wrobel et al. additionally teach wherein the riluzole prodrug is administered to the patient in the form of a capsule, i.e. “[p]referably the pharmaceutical composition is in unit dosage form, for example, as tablets, capsules,” (see page 191, lines 21-24).
	As such, claim 32 is prima facie obvious.

	Instant claim 34 is drawn to claim 1, and limits wherein the riluzole prodrug is administered to the patient for a duration of from about 8 weeks to 48 weeks. 	However, the duration of administration of the riluzole prodrug is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal duration in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	As such, claim 34 is prima facie obvious.

Response to Arguments
5.	Applicant traverses the previous obviousness rejection of claims 1, 4-14 and 16 (corresponding to current claims 1, 20, 23-32 and 34) over Wrobel et al., and argues the following points:
	(1) 	Applicant argues that Wrobel et al. teach a broad genus (i.e., the general structure taught by Wrobel et al. at pages 3-7 encompasses a vast number of compounds), while the amended claims are directed to methods of treatment of ataxia involving a subset of species not specifically taught in connection with such methods of treating ataxia.  
	Applicant contends that Wrobel et al. is generally directed to the treatment of cancers, and while Wrobel et al. mention "ataxia" in three paragraphs in connection with riluzole or a riluzole prodrug, however there is no indication in Wrobel et al. as to which particular prodrug compounds would be useful in methods of treating ataxia.
	Applicant argues that amended claim 1 recites a scope of 23 structurally-related riluzole prodrug compounds. As taught in MPEP 2144.08 (11)(4), in order to establish a prima facie case of obviousness, there must have been a motivation for one or ordinary skill in the art to select the claimed species or subgenus. Applicant contends that in view of the fact that 49 non-ataxia diseases are listed in Wrobel et al., a person of ordinary skill in the art would need to select 1) a particular grouping of the 23 compounds from the vast number of compounds disclosed in Wrobel et al. and 2) ataxia, among the other 49 disclosed diseases, to arrive at the claimed embodiment. 

	Applicant's arguments have been fully considered but they are not persuasive. 
	Wrobel et al. teaches the same genus of compounds that is recited by Applicant in instant claim 1:

    PNG
    media_image3.png
    139
    293
    media_image3.png
    Greyscale
 (see page 10), and specifically discloses the same compound that is instantly recited by Applicant in claim 24 (2-amino-N-{[methyl({[6-(trifluoromethoxy)-1,3-benzo thiazol-2-yl]carbonyl}methyl)carbamoyl]methyl}-acetamide:

    PNG
    media_image4.png
    104
    302
    media_image4.png
    Greyscale
 (see Example 204, pages 153 -154). 
In this case, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter.1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught.  The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982).   
	Regarding the selection of ataxia from the list of 49 disclosed diseases, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.")
	Therefore, absent a showing of unobvious results, one skilled in the art would know to pick and choose from the genus of compounds disclosed in Formula (XVIII) of Wrobel et al., (wherein Applicant’s elected compound is specifically taught in Example 204), and administer said compound to a patient in need thereof, particularly since Wrobel et al. teach the same utility of treating ataxia.

	(2)	Applicant alleges that a person of ordinary skill in the art would also need to have knowledge as to which specific compounds would "...provid[e] an improvement in the patient's total SARA score of at least 0.8" without the benefit of hindsight bias in view of the present disclosure. Applicant contends that the Examples provided in the instant specification (see pages 18 - 42) empirically identify this improvement to the SARA score of at least 0.8 as a clinically meaningful change for ataxia treatment methods with the claimed riluzole prodrugs. Applicant argues that the references of record provide no teaching or suggestion of which specific riluzole prodrugs would achieve this clinical marker. 

	Applicant's arguments have been fully considered but they are not persuasive. 
	Romano et al. teach wherein SARA scores were assessed in spinocerebellar ataxia patients post-treatment with riluzole, as compared to SARA scores in placebo patients, in which cerebellar ataxia patients demonstrated improvement of SARA scores of at least 1.00 point after 3 months and after 12 months of treatment, (see Figure 2 at page 989). 
	One skilled in the art would expect the known prodrug of riluzole, “trigriluzole,” to have a similar effect in a spinocerebellar ataxia patient, i.e., would expect an improvement in the SARA score of at least 1.00 point, based on the reasonable expectation that structurally similar species usually have similar activity, and the closer the chemical similarities between the claimed species and any exemplary species disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904.

Previous Claim Rejections - 35 USC § 103
7.	Claim 2 was previously rejected under 35 U.S.C. 103 as being unpatentable over Wrobel et al., WO 2016/140878 A2, as applied to claim 1 above, and further in view of Schols et al., Lancel Neurol 2004.
	Claim 2 has been cancelled, and corresponding claim 21 is newly filed.
8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel et al., WO 2016/140878 A2, in view of Romano et al., The Lancet 2015, as applied to claim 1 above, and further in view of Schols et al., Lancel Neurol 2004.
	Claim 1 is addressed in the 35 USC 103 rejection above.
	Instant claim 21 is drawn to the method of claim 1, wherein the ataxia is spinocerebellar ataxia selected from SCA1, SCA2, SCA3, SCA6, SCA7, SCA8 and SCA10. 

	Wrobel et al. in view of Romano et al. teach a method of treating spinocerebellar ataxia in a patient in need thereof comprising administering to the patient a therapeutically effective amount of a riluzole prodrug, specifically Applicant’s recited trigriluzole:
    PNG
    media_image2.png
    100
    315
    media_image2.png
    Greyscale
, wherein the treatment provides an improvement in the patient’s total SARA score of at least 0.8 points compared to the natural disease progression in the absence of treatment, but do not teach wherein the spinocerebellar ataxia is a subtype selected from SCA1, SCA2, SCA3, SCA6, SCA7, SCA8 and SCA10.
	Yet, Schols et al. discuss that the prevalence of specific subtypes of spinocerebellar ataxias (SCA) varies between different ethnic and continental populations, wherein SCA3 is the most common subtype worldwide, while SCA1, SCA2, SCA6, SCA7, and SCA8 have a prevalence of over 2%, and the remaining diseases are thought to be rare (prevalence <1%), (see page 291, left column, last paragraph).
	Thus, in practicing the method of Wrobel et al. in view of Romano et al., one skilled in the art would reasonably expect that the SCA patient to be treated would have one of the subtypes SCA1, SCA2, SCA3, SCA6, SCA7, and SCA8 (as demonstrated by Schols et al.). The discovery of certain subtype frequency within SCA patients does not render novel the known method of administering trigriluzole to treat SCA in a patient in need thereof.
	As such, claim 21 is prima facie obvious.

Response to Arguments
	Applicant traverses the rejection of claim 2 (now claim 21). Applicant argues that the secondary reference Schols et al., actually reinforces that claim 2, now claim 21, is non-obvious. Applicant alleges that Schols et al. has very limited teaching on therapeutic intervention in general, and does not point one to riluzole or a prodrug thereof. 
	Applicant quotes Schols et al. at page 301, left column run-over paragraph "Ataxia is a most difficult symptom for drug treatment" and at page 301, right column "[t]oday, there is no therapy to prevent neuronal cell death in ataxia or even to delay the age at onset. However, defining the genetic causes of the SCA [spinocerebellar ataxia] subtypes might give some directions for the treatment of certain symptoms". Schols et al. further states at page 302, left column "...effective drugs have not been applied in the treatment of SCA". Schols et al. therefore teaches that there is significant unpredictability and uncertainty in treatment methods of ataxias, including spinocerebellar ataxia. 
	Applicant contends that claim 21 is further based upon the surprising effect that an improvement in the SARA score by at least 0.8 is observed in patients having SCA 1, SCA 2, SCA 3, SCA 6, SCA 7, SCA 8, and SCA 10, and not in only specific subtypes as suggested by820027-US-PCT Application No. 16/762165Filing Date: May 7, 2020Schols et al. (Examples, page 18-42). 	

	Applicant's arguments have been fully considered but they are not persuasive.
	Schols et al. is relied upon for a teaching of specific subtypes of spinocerebellar ataxia (SCA).  The fact that Schols et al. may suggest significant unpredictability and uncertainty in treatment methods of ataxias does not negate the fact that based on the teaching of Schols et al., one of skill in the art would reasonably expect that the SCA patient to be treated would have a subtype selected from SCA1, SCA2, SCA3, SCA6, SCA7, and SCA8. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Conclusion
9.	Claims 1 and 20-37 are present in the application. Claims 22, 33 and 35-37 are withdrawn from consideration. Claims 1, 20, 21, 23-32, and 34 are rejected.  No claim is currently allowable.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628  

/CRAIG D RICCI/Primary Examiner, Art Unit 1611